       Case 2:21-cv-00660-JCZ-DPC Document 28 Filed 06/03/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

    BRIDGETTE MARTIN                                             CIVIL ACTION


    VERSUS                                                       NO: 21-660

    VALERO SERVICES, INC., ET AL.                                SECTION: "A" (2)


                                 ORDER AND REASONS

       The following motions are before the Court: Motion to Remand (Rec. Doc. 18)

filed by Plaintiff, Bridgette Martin; Motion to Strike (Rec. Doc. 24) filed by Defendant,

Valero Refining-Meraux, LLC. Both motions are opposed. The motions, submitted for

consideration on May 26, 2021, are before the Court on the briefs without oral

argument.1

       Plaintiff, Bridgette Martin, initiated this lawsuit in state court against Valero

Services, Inc., Valero Refining-Meraux (“Valero”), John Jacob Baltz, and Jace Raney.

The lawsuit arises out of an April 10, 2020 explosion and fire at the Valero refinery in

Chalmette, Louisiana. Plaintiff was performing her job duties on site when the explosion

occurred and she contends that she sustained serious and permanent injuries as a

result of the incident.

       Valero removed the lawsuit to this Court. The cited basis for original subject

matter jurisdiction in federal court is diversity jurisdiction even though the parties are not

completely diverse in citizenship—both Plaintiff and defendant John Jacob Baltz are


1
 Plaintiff has requested oral argument but the Court is not persuaded that oral argument would
be helpful in light of the issues presented.

                                               1
       Case 2:21-cv-00660-JCZ-DPC Document 28 Filed 06/03/21 Page 2 of 4




Louisiana citizens. Valero’s position is that Baltz has been improperly joined and that his

citizenship should therefore be ignored for purposes of retaining the case and

exercising jurisdiction over Plaintiff’s claims against the remaining defendants.

        Plaintiff now moves to remand the case to state court. Plaintiff argues that

diversity jurisdiction is not present in this case because Baltz destroys complete

diversity and he has not been improperly joined. The dispute surrounding Baltz’s joinder

centers on whether or not the exclusivity provision of the Louisiana Workers’

Compensation Act bar Plaintiff’s claim against Baltz, who was a co-employee

(supervisor) vis à vis Plaintiff.

        Valero moves to strike Exhibit A to Plaintiff’s motion to remand. Exhibit A is

Plaintiff’s affidavit.

        If there is at least one nondiverse defendant, there is no federal diversity

jurisdiction. Int'l Energy Ventures Mgmt., L.L.C. v. United Energy Grp., Ltd., 818 F.3d

193, 202 (5th Cir. 2016). Joinder of a non-diverse party is improper if there is no

reasonable basis to predict that the plaintiff might be able to recover against that party.

Larroquette v. Cardinal Health 200, Inc., 466 F.3d 373, 374 (5th Cir. 2006). Improper

joinder may be established where the Workers’ Compensation Act bars recovery. See

id.

        But § 23:1032(B) of the Act carves out an exception to exclusivity where an

employer’s (including another employee’s) intentional act injures the plaintiff.

Importantly, in this context “intent” or “intentional” means that the person either 1)

consciously desires the physical result of his act, whatever the likelihood of that result

happening from his conduct, or 2) knows that the result is substantially certain to follow

                                              2
      Case 2:21-cv-00660-JCZ-DPC Document 28 Filed 06/03/21 Page 3 of 4




from his conduct, whatever his desire may be as to that result. Id. (quoting Cole v. State

Dep’t of Pub. Safety & Correct., 825 So. 2d 1134, 1140 (La. 2002)); Bazley v. Tortorich,

397 So. 2d 475, 481 (La. 1981). Plaintiff’s position is that this case involves the second

type of intent.

       While Valero correctly characterizes the intentional tort exception to be a narrow

one, the Court nonetheless agrees with Plaintiff’s contentions regarding the sufficiency

of her pleadings insofar as the intentional tort exception applies to this case. Further,

even assuming arguendo that Valero had established on the pleadings alone that the

Workers’ Compensation exclusivity provision applied to bar the claims against Baltz, the

removal in this case remains problematic because all of the defendants in this case

have been sued under the intentional tort exception to exclusivity. At this juncture

Valero has focused only on Baltz because he is the only defendant destroying diversity

jurisdiction but all of the defendants are claiming Worker’s Compensation immunity in

this case. (Rec. Doc. 6, Valero-Meraux, LLC Affirmative Defenses ¶ 3); (Rec. Doc. 8,

Valero Services, Inc. Affirmative Defenses ¶ 3); (Rec .Doc. 10, Jace Raney Affirmative

Defenses ¶ 3); (Rec. Doc. 27, Opposition at 8 n.11). And based on the case presented

in the pleadings, if the exclusivity provision applies at all it will apply uniformly to all of

the defendants. But the law in this circuit is that there is no improper joinder where the

non-resident’s showing that there is no reasonable basis for recovery against the in-

state defendant equally disposes of all defendants. Boone v. Citigroup, Inc., 416 F.3d

382, 389 (5th Cir. 2005) (citing Smallwood v. Illinois Cent. R.R., 385 F.3d 568, 571 (5th

Cir. 2004)).

       In sum, the Court is persuaded that the motion to remand should be granted

                                                3
      Case 2:21-cv-00660-JCZ-DPC Document 28 Filed 06/03/21 Page 4 of 4




because the doctrine of improper joinder does not apply in this case to allow for

removal.

       Accordingly;

       IT IS ORDERED that the Motion to Remand (Rec. Doc. 18) filed by the plaintiff,

Bridgette Martin is GRANTED. This case is REMANDED to the state court from which it

was removed for lack of subject matter jurisdiction. The parties are not completely

diverse in citizenship.

       IT IS FURTHER ORDERED that the Motion to Strike (Rec. Doc. 24) filed by

Defendant, Valero Refining-Meraux, LLC is DENIED AS MOOT.

       June 2, 2021


                                           JAY C. ZAINEY
                                    UNITED STATES DISTRICT JUDGE




                                            4
